DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-20 are objected to because of the following informalities:  
(A) The claims have not been numbered consecutively, as applicant has omitted number "4" when numbering the claims.  Applicant must renumber claims 5-20 to proper numbers 4-19 for preserving consecutive numbering, while also correcting the reference within the affected claims (i.e. the recitation in claim 6 of "The electric machine of claim 5..." must be changed to "The electric machine of claim 4..." to match the proper numbering of claims).  For purposes of examination, claims 5-20 as presented by applicant will now be considered as claims 4-19, respectively.  
(B) In claim 16 (referring to misnumbered claim 17 as presented by applicant), the term “the rotor” does not have proper antecedent basis within the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFlem et al. (US Patent Application Pub. No.: US 2002/0180284 A1).
For claim 16 (referring to misnumbered claim 17 as presented by applicant), LeFlem et al. disclose the claimed invention comprising: providing a stator (reference numeral 5) spaced apart from the rotor (reference numeral 4) by a stator-rotor airgap (see figure 1) and having stator teeth (reference numerals 20A, 20B) collectively defining enclosed stator slots (in which windings 16 are disposed, see figure 2A), wherein distal ends of adjacent pairs of the stator teeth (reference numerals 20A, 20B) are joined together (by component 12) or integrally formed such that the enclosed stator slots are not contiguous with the airgaps (see figure 2A), and wherein stator windings (reference numeral 16) constructed from hairpin or bar-type conductors and extending axially through the stator within the enclosed stator slots (see figures 1, 2A, reference numerals 16, 34); sealing an annular coolant manifold (reference numeral 12) against an axial end surface of the stator (reference numeral 5) to thereby enclose therein a portion of the stator windings (reference numeral 34, see figure 1); circulating coolant (see paragraph [0037]) from a coolant supply into the enclosed stator slots (see figure 
For claim 18 (referring to misnumbered claim 19 as presented by applicant), LeFlem et al. disclose sealing the annular coolant manifold (reference numeral 12) against the axial end surface of the stator including encapsulating a portion of the stator windings (reference numeral 34) within a manifold channel (reference numerals 38, 40) defined by opposing axial walls joined by a radial wall of the coolant manifold (walls forming manifold 12, see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. (US Patent Application Pub. No.: US 2002/0180284 A1) in view of Ehrhart et al. (US Patent No.: 6762520).
For claim 1, LeFlem et al. disclose the claimed invention comprising: a rotor assembly having a rotor (reference numeral 4) and a rotor shaft (reference numeral 6) connected together and configured to rotate about an axis of rotation (see figure 1); a stator (reference numeral 5) spaced apart from the rotor by a stator-rotor airgap (see 
Ehrhart et al. disclose the manifold component (reference numeral 40) of the stator being formed of plastic (see column 6, lines 53-55), i.e. the coolant manifold being constructed of non-magnetic material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the non-magnetic material as disclosed by Ehrhart et al. for the coolant manifold of LeFlem et al. for predictably providing desirable configuration for facilitating the proper functioning of the cooling within the device.  

For claim 4 (referring to misnumbered claim 5 as presented by applicant), LeFlem et al. disclose the coolant manifold (reference numeral 12) including opposing axial walls joined by a radial wall such that a manifold channel (reference numerals 38, 40) is defined by the coolant manifold and the axial end surface of the stator (axial walls formed by the surface of manifold 12, see figure 1), and wherein the axial walls abut and seal against the end surface of the stator (end of stator 5) to thereby encapsulate the stator windings (reference numeral 34) within the manifold channel (see figure 1).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. in view of Ehrhart et al. as applied to claim 1 above, and further in view of Kaminski et al. (US Patent No.: 4543503).
For claim 3, LeFlem et al. in view of Ehrhart et al. disclose the claimed invention except for an outer perimeter surface of at least one of the stator windings defining a concave channel configured to conduct the coolant along the outer perimeter surface.  Having a channel formed on the outer surface of the windings is a known skill as disclosed by Kaminski et al. (reference numeral 162, see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the channel as disclosed by Kaminski et al. for the stator windings of LeFlem et al. in view of Ehrhart et al. for predictably providing desirable configuration for facilitating the proper functioning of the cooling within the device.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. in view of Ehrhart et al. as applied to claim 4 above, and further in view of Hanumalagutti et al. (US Patent Application Pub. No.: US 2017/0271955 A1, hereinafter Hanumalagutti ‘955).
For claim 5 (referring to misnumbered claim 6 as presented by applicant), LeFlem et al. in view of Ehrhart et al. disclose the claimed invention except for one of the axial walls including a ramped surface and the stator windings being skewed in a radially outward direction via the ramped surface.  Hanumalagutti ‘955 disclose ramped surfaces on an inner surface of an enclosure (reference numeral 166) for the winding .  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. in view of Ehrhart et al. and Hanumalagutti ‘955 as applied to claim 5 above, and further in view of Hanumalagutti et al. (US Patent Application Pub. No.: US 2017/0310189 A1, hereinafter Hanumalagutti ‘189).
For claim 6 (referring to misnumbered claim 7 as presented by applicant), LeFlem et al. in view of Ehrhart et al. and Hanumalagutti ‘955 disclose the claimed invention except for a biasing member configured to apply a continuous compressive force to the coolant manifold.  Hanumalagutti ‘189 discloses a biasing member (reference numeral 120, see figures 5-7) which applies compressive force to the manifold (reference numeral 100, see figures 5-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the biasing member as disclosed by Hanumalagutti ‘189 for the coolant manifold of LeFlem et al. in view of Ehrhart et al. and Hanumalagutti ‘955 for predictably 
For claim 7 (referring to misnumbered claim 8 as presented by applicant), LeFlem et al. in view of Ehrhart et al., Hanumalagutti ‘955, and Hanumalagutti ‘189 disclose the claimed invention except for the biasing member being a bolt or a beam configured to react against a stationary member to thereby apply the continuous compressive force.  The biasing member of Hanumalagutti ‘189 (reference numeral 120) can be considered a bolt or beam (see figures 5-7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bolt or beam as disclosed by Hanumalagutti ‘189 for the biasing member of LeFlem et al. in view of Ehrhart et al., Hanumalagutti ‘955, and Hanumalagutti ‘189 for predictably providing desirable configuration for facilitating the proper functioning of the cooling within the device.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. in view of Ehrhart et al. as applied to claim 1 above, and further in view of Chamberlin et al. (US Patent Application Pub. No.: US 2013/0062974 A1).
For claim 8 (referring to misnumbered claim 9 as presented by applicant), LeFlem et al. in view of Ehrhart et al. disclose the claimed invention except for available spacing between the stator windings within each of the enclosed stator slots being unevenly distributed, such that more of the coolant is directed to the stator windings located in proximity to an outer diameter surface of the stator than to the stator windings located in proximity to an inner diameter surface of the stator.  Having the space .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. in view of Ehrhart et al. as applied to claim 1 above, and further in view of Hanumalagutti et al. (US Patent Application Pub. No.: US 2017/0310189 A1, hereinafter Hanumalagutti ‘189).
For claim 9 (referring to misnumbered claim 10 as presented by applicant), LeFlem et al. in view of Ehrhart et al. disclose the claimed invention except for the rotor shaft being connected to a driven load aboard a motor vehicle having a coolant pump, and the coolant being circulated via the coolant pump.  Hanumalagutti ‘189 disclose the motor (reference numeral 18) being connected to a load (see figure 1), and also disclose the coolant pump (see paragraph [0020]), and when applied to the rotor shaft of LeFlem et al. in view of Ehrhart et al. this would disclose the rotor shaft being connected to a driven load aboard a motor vehicle having a coolant pump, and the coolant being circulated via the coolant pump.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the connection to a load and also disclose the coolant pump as taught by Hanumalagutti .  

Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US Patent Application Pub. No.: US 2017/0310189 A1, hereinafter Hanumalagutti ‘189) in view of LeFlem et al. (US Patent Application Pub. No.: US 2002/0180284 A1) and Ehrhart et al. (US Patent No.: 6762520).
For claim 10 (referring to misnumbered claim 11 as presented by applicant), Hanumalagutti ‘189 disclose the claimed invention comprising: a high-voltage battery pack (reference numeral 52, see figure 1); a direct current-to-direct current ("DC-DC") converter (reference numeral 10) connected to the high-voltage battery pack (see figure 1); a traction power inverter module ("TPIM") (reference numeral 56) connected to the high-voltage battery pack and configured to output an alternating current ("AC") voltage (see figure 1); a polyphase rotary electric machine (reference numerals 18, 24) connected to the TPIM and energized via the AC voltage (see figure 1); and a driven load connected to the rotor shaft (motor 18 is connected to a load as illustrated in figure 1) and powered via torque from the electric machine (reference numeral 18, see figure 1).  Hanumalagutti ‘189 however do not specifically disclose the rotary electric machine including: a rotor assembly having a rotor and a rotor shaft connected together and configured to rotate about an axis of rotation; a stator spaced apart from the rotor by a stator-rotor airgap and having stator teeth collectively defining enclosed stator slots, wherein distal ends of adjacent pairs of the stator teeth are joined together or integrally 
LeFlem et al. disclose a rotor assembly having a rotor (reference numeral 4) and a rotor shaft (reference numeral 6) connected together and configured to rotate about an axis of rotation (see figure 1); a stator (reference numeral 5) spaced apart from the rotor by a stator-rotor airgap (see figure 1) and having stator teeth (reference numerals 20A, 20B) collectively defining enclosed stator slots (in which windings 16 are disposed, see figure 2A), wherein distal ends of adjacent pairs of the stator teeth are joined together (by component 12) or integrally formed such that the enclosed stator slots are not contiguous with the airgap (see figure 2A); stator windings (reference numeral 16) constructed from hairpin or bar-type conductors and extending axially through the stator within the enclosed stator slots (see figures 1, 2A, reference numerals 16, 34); an annular coolant manifold (reference numeral 12) in fluid communication with a coolant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electric machine with the rotor, stator, and coolant manifold as disclosed by LeFlem et al. and also the non-magnetic material as disclosed by Ehrhart et al. for the system of Hanumalagutti ‘189 for predictably providing desirable configuration for facilitating the cooling assembly within the device.  
For claim 11 (referring to misnumbered claim 12 as presented by applicant), Hanumalagutti ‘189 discloses the driven load being a set of road wheels (reference numeral 48, see figure 1) of a motor vehicle having a coolant pump (see paragraph [0020]), and the coolant is circulated via the coolant pump (see paragraph [0020]).  
.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. as applied to claim 10 above, and further in view of Kaminski et al. (US Patent No.: 4543503).
For claim 12 (referring to misnumbered claim 13 as presented by applicant), Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. disclose the claimed .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. as applied to claim 13 above, and further in view of Hanumalagutti et al. (US Patent Application Pub. No.: US 2017/0271955 A1, hereinafter Hanumalagutti ‘955).
For claim 14 (referring to misnumbered claim 15 as presented by applicant), Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. disclose the claimed invention including a biasing member (reference numeral 120, see figures 5-7 of Hanumalagutti ‘189) which applies compressive force to the manifold (reference numeral 100, see figures 5-7 of Hanumalagutti ‘189), but Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. however do not specifically disclose one of the axial walls including a ramped surface and the stator windings being skewed in a radially outward direction via the ramped surface.  Hanumalagutti ‘955 disclose ramped surfaces on an inner surface of an enclosure (reference numeral 166) for the winding .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. as applied to claim 10 above, and further in view of Chamberlin et al. (US Patent Application Pub. No.: US 2013/0062974 A1).
For claim 15 (referring to misnumbered claim 16 as presented by applicant), Hanumalagutti ‘189 in view of LeFlem et al. and Ehrhart et al. disclose the claimed invention except for available spacing between the stator windings within each of the enclosed stator slots being unevenly distributed, such that more of the coolant is directed to the stator windings located in proximity to an outer diameter surface of the stator than to the stator windings located in proximity to an inner diameter surface of the stator.  Having the space between stator windings be unevenly distributed is a known skill in the art as exhibited by Chamberlin et al. (see figure 6, spacing between windings at reference numeral 54), and it would have been obvious to one of ordinary skill in the .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. as applied to claim 16 above, and further in view of Kaminski et al. (US Patent No.: 4543503).
For claim 17 (referring to misnumbered claim 18 as presented by applicant), LeFlem et al. disclose the claimed invention except for circulating coolant from the coolant supply into the enclosed stator slots including circulating the coolant along a concave channel defined by an outer perimeter surface of at least one of the stator windings.  Having a channel formed on the outer surface of the windings is a known skill as disclosed by Kaminski et al. (reference numeral 162, see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the channel as disclosed by Kaminski et al. for the stator windings of LeFlem et al. for predictably providing desirable configuration for facilitating the proper functioning of the cooling within the device.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeFlem et al. as applied to claim 18 above, and further in view of Hanumalagutti et al. (US Patent Application Pub. No.: US 2017/0271955 A1, hereinafter Hanumalagutti ‘955) in .
For claim 19 (referring to misnumbered claim 20 as presented by applicant), LeFlem et al. disclose the claimed invention except for one of the axial walls including a ramped surface and sealing the annular coolant manifold includes skewing the stator windings in a radially outward direction via the ramped surface and using a biasing member to apply a continuous compressive force to the coolant manifold.  Hanumalagutti ‘955 disclose ramped surfaces on an inner surface of an enclosure (reference numeral 166) for the winding (reference numeral 164, see figure 7), and when applied to the axial walls of LeFlem et al. this would disclose one of the axial walls including a ramped surface and the stator windings being skewed in a radially outward direction via the ramped surface.  Hanumalagutti ‘189 discloses a biasing member (reference numeral 120, see figures 5-7) which applies compressive force to the manifold (reference numeral 100, see figures 5-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ramped surface as disclosed by Hanumalagutti ‘955 for the axial walls of LeFlem et al. and also have the biasing member as disclosed by Hanumalagutti ‘189 for the manifold of LeFlem et al. for predictably providing desirable configuration for facilitating the proper functioning of the cooling within the device.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling configurations for windings: US 20170271956 A1 (HANUMALAGUTTI; Prasad Dev et al.), US 20170237306 A1 (Juris; Peter), US 20130147289 A1 (Burger; Clemens et al.), US 20130140924 A1 (Glubrecht; Dale), US 20130076171 A1 (Lepres; Attila et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX W MOK/Primary Examiner, Art Unit 2834